                                        POST-CONFIRMATION DISBURSEMENT REPORT

Debtor:                                Creekside Homes, Inc.                                           Reporting Month:                 Mar-19
Case No.:                              17-33893-tmb11

                   Bank Name General                         Payroll               Tax                   Savings
               Account Number XXX9472                        XXX9462               XXX9454               XXX9447                    Totals

Beginning G/L Balance                         44,810.92                 247.00                242.00                242.00           45,541.92

Receipts                                    337,695.00                                                                              337,695.00
Transfers In                                                                                                                               -
Other:                                                                                                                                     -
                                                                                                                                           -
                                                                                                                                           -
Total Receipts                              337,695.00                       -                     -                     -          337,695.00

Disbursements                                 336138.29                                                                             336,138.29
Transfers Out                                                                -                                                             -
Other:                                                                                                                                     -
                                                                                                                                           -
                                                                                                                                           -
Total Disbursements                         336,138.29                       -                     -                     -          336,138.29

Ending G/L Balance                            46,367.63                 247.00                242.00                242.00           47,098.63



Please provide Answers to the following questions:

1. Did the debtor sell any real property or other assets during this reporting period?                                         No

   If yes, were the gross proceeds of the sale included in one of the reported bank accounts?

2. Did another party, other than the debtor, make disbursements for, or for the benefit of, the                                No
   debtor during this reporting period?

   If yes, provide detail of the disbursements.

3. At the end of the reporting period, did the debtor have any delinquent statutory fees owing
   to the U.S. Trustee?                                                                                                        No



 DEBTOR'S CERTIFICATION OF DISBURSEMENT INFORMATION

 I certify under penalty of perjury that to the best of my knowledge the disbursement information provided for this
 reporting period is complete, true, and accurate.

 Debtor's Signature _/s/ Andrew Burton______________________Date__4/15/2019____
 The debtor, plan agent or administrator, must sign this disbursement report. Only an officer or director has authority
 to sign a report for a corporate debtor and only a general partner has authority to sign a report for a partnership debtor.




                                   Case 17-33893-tmb11                     Doc 198           Filed 04/18/19
